Exhibit 10.4
July 10, 2009
Bank of America, N.A., as Collateral Agent
Mail Code: TX1-492-14-11
901 Main Street
Dallas, Texas 75202
Attention:      Ronaldo Naval

      Re:   Intercreditor and Collateral Agency Agreement, dated as of
September 10, 2008 among Bank of America, N.A., as Collateral Agent, Bank of
America, N.A., as Administrative Agent on behalf of the Lenders, the Noteholders
party thereto and the Term Loan Lender party thereto (the “Intercreditor
Agreement”; capitalized terms used in this letter and not defined herein shall
have the meaning given to them in the Intercreditor Agreement)

Gentlemen:
     This letter is given to you pursuant to Section 5.7 of the Intercreditor
Agreement and evidences the consent of the undersigned Creditors for the
Collateral Agent to release the Collateral Agent’s security interest in all
assets of certain Subsidiaries of the Borrower and any equity interests owned by
the Borrower or other Debtors in such Subsidiaries in connection with the sale
of such assets and equity interests upon the sale of such assets as previously
disclosed to the Creditors in the Company’s Second Quarter 2009 Update to the
Lenders and Noteholders dated June 15, 2009 and June 19, 2009, respectively, and
in connection with proposed amendments to the Bank Credit Agreement, the Note
Agreements and the Term Loan Agreement to be dated on or about the date of this
letter.

 

                  Sincerely yours,    
 
                BANK OF AMERICA, N.A., as Administrative Agent    
 
                Bartenstein, Irene Bertozzi
[irene.bertozzi.bartenstein@bankofamerica.com]    
 
           
 
  By:   /s/ Irene Bertozzi Bartenstein
 
   
 
      Name: Irene Bertozzi Bartenstein    
 
      Title: SVP    
 
                BANK OF AMERICA, N.A.
 
           
 
  By:   /s/ Irene Bertozzi Bartenstein    
 
           
 
      Name: Irene Bertozzi Bartenstein    
 
      Title: SVP    

1



--------------------------------------------------------------------------------



 



                  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
 
           
 
  By:   /s/ Victor Pierzchalski
 
   
 
      Name: Victor Pierzchalski    
 
      Title: Authorized Signatory    
 
                KEYBANK, NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Brian P. Fox    
 
           
 
      Name: Brian P. Fox    
 
      Title: Vice President    
 
                NATIONAL CITY BANK OF PENNSYLVANIA
 
           
 
  By:   /s/ Thomas S. Sherman    
 
           
 
      Name: Thomas S. Sherman    
 
      Title: SVP    

                  CALYON NEW YORK BRANCH, in its capacity
as a Lender and the Term Loan Lender
 
           
 
  By:   /s/ Joseph Philbin
 
Name: Joseph Philbin    
 
      Title: Director    
 
           
 
  By:   /s/ Blake Wright    
 
           
 
      Name: Blake Wright    
 
      Title: Managing Director    
 
                SUNTRUST BANK    
 
           
 
  By:   /s/ Robert M. Sander    
 
           
 
      Name: Robert M. Sander    
 
      Title: Vice President    

2



--------------------------------------------------------------------------------



 



                  FIFTH THIRD BANK    
 
           
 
  By:   /s/ Robert M. Sander
 
Name: Robert M. Sander    
 
      Title: Vice President    
 
                COMERICA BANK    
 
           
 
  By:   /s/ Mark J. Leveille
 
Name: Mark J. Leveille    
 
      Title: Vice President Comerica Bank    
 
                METROPOLITAN LIFE INSURANCE COMPANY    
 
                METLIFE INSURANCE COMPANY OF CONNECTICUT    
 
           
 
  By:   METROPOLITAN LIFE INSURANCE
COMPANY, ITS INVESTMENT
MANAGER    
 
           
 
  By:   /s/ Judith A. Gulotta
 
Name: Judith A. Gulotta    
 
      Title: Managing Director    
 
                TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA    
 
           
 
  By:   /s/ Roi G. Chandy
 
Name: Roi G. Chandy    
 
      Title: Director    
 
                AXA EQUITABLE LIFE INSURANCE COMPANY    
 
           
 
  By:   /s/ Amy Judd
 
Name: Amy Judd    
 
      Title: Investment Officer    

3



--------------------------------------------------------------------------------



 



                  MONY LIFE INSURANCE COMPANY    
 
           
 
  By:   /s/ Amy Judd    
 
           
 
      Name: Amy Judd    
 
      Title: Investment Officer    
 
                THE VARIABLE ANNUITY LIFE INSURANCE COMPANY    
 
           
 
  By:   AIG Global Investment Corp., investment advisor    
 
           
 
  By:   /s/ Victoria Y. Chin    
 
           
 
      Name: Victoria Y. Chin    
 
      Title: Vice President    
 
                THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA    
 
           
 
  By:   /s/ Thomas M. Donohue    
 
           
 
      Name: Thomas M. Donohue    
 
      Title: Managing Director    
 
                MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY    
 
           
 
  By:   Babson Capital Management LLC as Investment Adviser    
 
           
 
  By:   /s/ Emeka O. Onukwugha    
 
           
 
      Name: Emeka O. Onukwugha    
 
      Title: Managing Director    

4



--------------------------------------------------------------------------------



 



                  C.M. LIFE INSURANCE COMPANY    
 
           
 
  By:   Babson Capital Management LLC
as Investment Adviser    
 
           
 
  By:   /s/ Emeka O. Onukwugha    
 
           
 
      Name: Emeka O. Onukwugha    
 
      Title: Managing Director    
 
                PRIMERICA LIFE INSURANCE COMPANY    
 
           
 
  By:   Conning Asset Management Company,
as Investment Manager    
 
           
 
  By:   /s/ Samuel Otchere    
 
           
 
      Name: Samuel Otchere    
 
      Title: Vice President    
 
                CUNA MUTUAL INSURANCE SOCIETY    
 
           
 
  By:   MEMBERS Capital Advisors, Inc.,
acting as Investment Advisor    
 
           
 
  By:   /s/ John W. Petchler    
 
           
 
      Name: John W. Petchler    
 
      Title: Managing Director, Private Placements    
 
                CUMIS INSURANCE SOCIETY, INC.    
 
           
 
  By:   MEMBERS Capital Advisors, Inc.,
acting as Investment Advisor    
 
           
 
  By:   /s/ John W. Petchler    
 
           
 
      Name: John W. Petchler    
 
      Title: Managing Director, Private Placements    

5



--------------------------------------------------------------------------------



 



                  THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY    
 
           
 
  By:   /s/ Richard A Strait    
 
           
 
      Name: Richard A Strait    
 
      Title: Its Authorized Representative    
 
                DEUTSCHE BANK TRUST COMPANY AMERICAS    
 
           
 
  By:   /s/ Erin Morrissey    
 
           
 
      Name: Erin Morrissey    
 
      Title: Vice President    
 
           
 
  By:   /s/ Evelyn Thierry    
 
           
 
      Name: Evelyn Thierry    
 
      Title: Vice President    

6